 Case 2:18-cv-00431-JRG Document 30 Filed 05/03/19 Page 1 of 3 PageID #: 98



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION


 VISTA PEAK VENTURES, LLC,       §
                                 §
      Plaintiff,                 §
                                 §
 v.                              §                   JURY TRIAL DEMANDED
                                 §
 BOE TECHNOLOGY GROUP CO., LTD., §
                                 §                   CIVIL ACTION NO. 2:18-CV-431-JRG
       Defendant.                §
                                 §

   JOINT MOTION TO STAY ALL DEADLINES AND NOTICE OF SETTLEMENT

       Vista Peak Ventures, LLC (“Plaintiff”) and BOE Technology Group Co., Ltd.

(“Defendant”) (collectively, the “Parties”) respectfully submit this Joint Motion to Stay All

Deadlines and Notice of Settlement, and show the Court as follows:

       The Parties have reached a settlement in principle, pending documentation, and request the

Court stay all deadlines, including, but not limited to, the entry of the Court’s Docket Control

Order, as well as continuing the Scheduling Conference currently scheduled on May 20, 2019, for

thirty (30) days.




JOINT MOTION TO STAY AND NOTICE OF SETTLEMENT                                                  1
 Case 2:18-cv-00431-JRG Document 30 Filed 05/03/19 Page 2 of 3 PageID #: 99



Dated: May 3, 2019                   Respectfully submitted,


 /s/ Patrick J. Conroy                 /s/ Esther H. Lim with permission
 Patrick J. Conroy                     Esther H. Lim (pro hac vice)
 Texas Bar No. 24012448                Frank A. DeCosta, III
 T. William Kennedy Jr.                Chen Zang (pro hac vice)
 Texas Bar No. 24055771                FINNEGAN, HENDERSON, FARABOW,
                                       GARRETT & DUNNER, LLP
 BRAGALONE CONROY PC                   901 New York Avenue, NW
 2200 Ross Avenue                      Washington, DC 20001-4413
 Suite 4500W                           Telephone: (202) 408-4000
 Dallas, TX 75201                      Facsimile: (202) 408-4400
 Tel: (214) 785-6670                   esther.lim@finnegan.com
 Fax: (214) 785-6680
 pconroy@bcpc-law.com                  Jinwoo Kim (pro hac vice)
 bkennedy@bcpc-law.com                 FINNEGAN, HENDERSON, FARABOW,
                                       GARRETT & DUNNER, LLP
 T. John Ward, Jr.                     3300 Hillview Avenue
 Texas State Bar No. 00794818          Palo Alto, CA 94304-1203
 Email: jw@wsfirm.com                  Telephone: (650) 849-6600
 Claire Abernathy Henry                Facsimile: (650) 849-6666
 Texas State Bar No. 24053063          jinwoo.kim@finnegan.com
 Email: Claire@wsfirm.com
                                       Trey Yarbrough
 WARD, SMITH, & HILL, PLLC             Bar No. 22133500
 P.O. Box 1231                         Dallas W. Tharpe
 Longview, TX 75606                    Bar No. 24052036
 Telephone: (903) 757-6400             YARBROUGH WILCOX, PLLC
 Facsimile: (903) 757-2323             100 E. Ferguson St.
 ATTORNEYS FOR VISTA PEAK              Suite 1015
 VENTURES, LLC                         Tyler, TX 75702
                                       Telephone: (903) 595-3111
                                       Facsimile: (903) 595-0191
                                       trey@yw-lawfirm.com

                                       ATTORNEYS FOR BOE TECHNOLOGY
                                       GROUP, CO., LTD.




JOINT MOTION TO STAY AND NOTICE OF SETTLEMENT                                 2
 Case 2:18-cv-00431-JRG Document 30 Filed 05/03/19 Page 3 of 3 PageID #: 100



                             CERTIFICATE OF CONFERENCE

       Pursuant to Local Rule CV-7(h), (i) I certify that the parties have met and conferred and

that this Joint Motion is unopposed.

                                                    /s/ Patrick J. Conroy
                                                    Patrick J. Conroy




                                CERTIFICATE OF SERVICE
       I hereby certify that a copy of the foregoing document was filed electronically in

compliance with Local Rule CV-5(a). Therefore, this document was served on all counsel who are

deemed to have consented to electronic service on this the 3rd day of May, 2019.

                                                    /s/ Patrick J. Conroy
                                                    Patrick J. Conroy




JOINT MOTION TO STAY AND NOTICE OF SETTLEMENT                                                      3
